Exhibit 10.1 REVOLVING CREDIT AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) AND The Financial Institutions Named Herein Or Which Hereafter Become A Party Hereto WITH EMTEC, INC. (a Delaware corporation), EMTEC, INC. (a New Jersey corporation), EMTEC INFRASTRUCTURE SERVICES CORPORATION, EMTEC VIASUB LLC, EMTEC GLOBAL SERVICES LLC, KOAN-IT (US) CORP., EMTEC FEDERAL, INC., eBUSINESS APPLICATION SOLUTION, INC., LUCEO, INC., AVEEVA, INC., SECURE DATA, INC., COVELIX, INC., DINERO SOLUTIONS, LLC, GNUCO, LLC AND All Other Persons Joined Hereto As A Borrower From Time To Time (BORROWERS) December 30, 2011 TABLE OF CONTENTS Page I. DEFINITIONS. 1 Accounting Terms 1 General Terms 1 Uniform Commercial Code Terms 25 Certain Matters of Construction 25 II. ADVANCES, PAYMENTS. 26 Revolving Advances 26 Procedure for Revolving Advances Borrowing 27 Disbursement of Advance Proceeds 29 Reserved 30 Maximum Advances 30 Repayment of Advances 30 Repayment of Excess Advances 30 Statement of Account 31 Letters of Credit 31 Issuance of Letters of Credit 31 Requirements For Issuance of Letters of Credit 32 Disbursements, Reimbursement 32 Repayment of Participation Advances 34 Documentation 34 Determination to Honor Drawing Request 34 Nature of Participation and Reimbursement Obligations 34 Indemnity 36 Liability for Acts and Omissions 36 Additional Payments 37 Manner of Borrowing and Payment 38 Mandatory Prepayments 39 Use of Proceeds 39 Defaulting Lender 40 III. INTEREST AND FEES. 41 Interest 41 Letter of Credit Fees 41 Closing Fee and Facility Fee 42 Collateral Evaluation Fee and Collateral Monitoring Fee 42 Computation of Interest and Fees 43 Maximum Charges 43 Increased Costs 43 Basis For Determining Interest Rate Inadequate or Unfair 44 Capital Adequacy 45 Gross Up for Taxes 45 Withholding Tax Exemption 46 (i) IV. COLLATERAL: GENERAL TERMS 47 Security Interest in the Collateral 47 Perfection of Security Interest 47 Disposition of Collateral 47 Preservation of Collateral 48 Ownership of Collateral 48 Defense of Agent’s and Lenders’ Interests 49 Books and Records 49 Financial Disclosure 49 Compliance with Laws 50 Inspection of Premises 50 Insurance 50 Failure to Pay Insurance 51 Payment of Taxes 51 Payment of Leasehold Obligations 51 Receivables. 52 Inventory 54 Maintenance of Equipment 54 Exculpation of Liability 54 Environmental Matters 55 Financing Statements 56 Appraisals 56 V. REPRESENTATIONS AND WARRANTIES. 57 Authority 57 Formation and Qualification 57 Survival of Representations and Warranties 58 Tax Returns 58 Financial Statements 58 Entity Names 59 O.S.H.A. and Environmental Compliance 59 Solvency; No Litigation, Violation, Indebtedness or Default 59 Patents, Trademarks, Copyrights and Licenses 61 Licenses and Permits 61 Default of Indebtedness 61 No Default 61 No Burdensome Restrictions 61 No Labor Disputes 61 Margin Regulations 62 Investment Company Act 62 Disclosure 62 Delivery of Subordinated Loan Documentation 62 Swaps 62 Conflicting Agreements 62 Application of Certain Laws and Regulations 62 Business and Property of Borrowers 63 Section 20 Subsidiaries 63 Anti-Terrorism Laws 63 Trading with the Enemy 64 Foreign Subsidiaries 64 Equity Interests 64 Commercial Tort Claims 64 Letter of Credit Rights 64 (ii) VI. AFFIRMATIVE COVENANTS. 65 Payment of Fees 65 Conduct of Business and Maintenance of Existence and Assets 65 Violations 65 Government Receivables 65 Financial Covenants 65 Execution of Supplemental Instruments 66 Payment of Indebtedness 66 Standards of Financial Statements 66 Federal Securities Laws 66 Exercise of Rights 66 VII. NEGATIVE COVENANTS. 66 Merger, Consolidation, Acquisition and Sale of Assets 67 Creation of Liens 67 Guarantees 67 Investments 67 Loans 68 Capital Expenditures 68 Dividends and Distributions 68 Indebtedness 68 Nature of Business 68 Transactions with Affiliates 69 Leases 69 Subsidiaries 69 Fiscal Year and Accounting Changes 69 Pledge of Credit 69 Amendment of Organizational Documents 69 Compliance with ERISA 70 Prepayment of Indebtedness 70 Anti-Terrorism Laws 70 Membership/Partnership Interests 70 Trading with the Enemy Act 71 Subordinated Debt 71 Other Agreements 71 Earn Out Payments 71 VIII. CONDITIONS PRECEDENT. 71 Conditions to Initial Advances 71 Conditions to Each Advance 74 (iii) IX. INFORMATION AS TO BORROWERS. 75 Disclosure of Material Matters 75 Schedules 75 Environmental Reports 76 Litigation 76 Material Occurrences 76 Government Receivables 77 Annual Financial Statements 77 Quarterly Financial Statements 77 Monthly Financial Statements 77 Other Reports 78 Additional Information 78 Projected Operating Budget 78 Variances From Operating Budget 78 ERISA Notices and Requests 78 Intellectual Property 79 Additional Documents 79 X. EVENTS OF DEFAULT. 79 Nonpayment 79 Breach of Representation 79 Financial Information 79 Judicial Actions 80 Noncompliance 80 Judgments 80 Bankruptcy 80 Inability to Pay 80 Subsidiary Bankruptcy 80 Material Adverse Effect 80 Lien Priority 81 Subordinated Debt 81 Cross Default 81 Breach of Guaranty 81 Change of Ownership 81 Invalidity 81 Licenses 81 Seizures 81 Operations 82 Pension Plans 82 XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. 82 Rights and Remedies 82 Agent’s Discretion 84 Setoff 84 Rights and Remedies not Exclusive 84 Allocation of Payments After Event of Default 84 (iv) XII. WAIVERS AND JUDICIAL PROCEEDINGS. 85 Waiver of Notice 85 Delay 85 Jury Waiver 85 XIII. EFFECTIVE DATE AND TERMINATION. 85 Term 85 Termination 86 XIV. REGARDING AGENT. 86 Appointment 86 Nature of Duties 87 Lack of Reliance on Agent and Resignation 87 Certain Rights of Agent 88 Reliance 88 Notice of Default 88 Indemnification 88 Agent in its Individual Capacity 89 Delivery of Documents 89 Borrowers’ Undertaking to Agent 89 No Reliance on Agent’s Customer Identification Program 89 Other Agreements 89 XV. BORROWING AGENCY. 90 Borrowing Agency Provisions 90 Waiver of Subrogation 90 XVI. MISCELLANEOUS 90 Governing Law 90 Entire Understanding 91 Successors and Assigns; Participations; New Lenders 93 Application of Payments 95 Indemnity 96 Notice 96 Survival 98 Severability 99 Expenses 99 Injunctive Relief 99 Consequential Damages 99 Captions 99 Counterparts; Facsimile Signatures 99 Construction 100 Confidentiality; Sharing Information 100 Publicity 100 Certifications From Banks and Participants; US PATRIOT Act 100 (v) LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2 Borrowing Base Certificate Exhibit 2.1(a) Revolving Credit Note Exhibit 5.5(b) Financial Projections Exhibit 8.1(k) Financial Condition Certificate Exhibit 16.3 Commitment Transfer Supplement Exhibit A
